Citation Nr: 1415122	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 20, 2011, and to a disability evaluation in excess of 50 percent from December 20, 2011.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran new VA medical examinations.  The action specified in the December 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's average puretone thresholds were no greater than 55 in the right ear and 58 in the left ear and speech recognition scores were not less than 88% in the right ear and 84% in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 50 percent for PTSD have been met prior to December 20, 2011, but the criteria for a disability rating in excess of 50 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

PTSD

In an April 2007 decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective March 26, 2007.  In January 2012, the RO increased the Veteran's disability rating to 50 percent, effective December 20, 2011.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2013).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013). 

An October 2006 VA PCT Intake Note shows that the Veteran reported symptoms of depression and anxiety, with poor sleep, intrusive thoughts of his combat experience, and hypervigilance.  The Veteran reported that he owned his own business and had been married almost thirty years to his current spouse.  He stated that he enjoyed reading and watching movies and had played basketball on and off for years in pickup groups.  He was diagnosed with PTSD and a GAF score of 65 was assigned.  It was recommended that the Veteran participate in a weekly coping skills group.

At a follow-up appointment, the Veteran reported that his faith helped him cope with traumatic experiences in Vietnam and that he had a supportive wife.  He also stated that owning his own business allowed him flexibility in managing his symptoms.  The Veteran was observed to be well-oriented with no impairment of speech, memory, or thought processes.  Judgment and insight were normal.  The Veteran denied delusions, hallucinations, suicidal or homicidal ideations, or substance abuse.  

In May 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was participating in individual therapy and group therapy and was taking citalopram for his psychiatric symptoms.  He reported that the PCT program had been helpful in managing his symptoms.  The Veteran described a history of adjustment problems following his return from Vietnam, including fighting, destruction of property, and a robbery 1973.  His first marriage ended after two years, which the Veteran attributed to his fits of rage and terrible nightmares.  The Veteran stated that he currently owned his own business and described himself as a workaholic.  He indicated that his only close relationship was with his spouse, but that the relationship was somewhat strained.  He reported that he enjoyed working in his garden, working on antique cars, and spending time with his spouse.  

The Veteran complained of almost constant intrusive thoughts that interfered with his concentration, as well as of mild to moderate levels of irritability.  He also reported that he had difficulty feeling connected to others and that he got only two or three hours of sleep each night.  

The Veteran was described as cooperative and friendly; however, his mood was anxious, agitated and depressed.  His affect was constricted and blunted and his psychomotor activity was hyperactive and restless.  He was easily distracted.  The Veteran's thought process was characterized as rambling, racing, and circumstantial, with thought content including ruminations and paranoid ideation.  The examiner noted an inconsistent presentation of content and emotion.  However, the Veteran had no delusions or hallucinations, judgment and insight were intact, and memory was normal.  He also denied panic attacks, suicidal ideations, and homicidal ideations.  His impulse control was good.  The Veteran was able to maintain minimal personal hygiene and he reported no problems with activities of daily living.  He denied missing any time at work due to his PTSD symptoms.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  The examiner opined that the Veteran's disability would not result in total occupational and social functioning or deficiencies in most areas, but would cause reduced reliability and productivity.  

VA outpatient treatment records reflect ongoing participation in individual and group therapy, with the Veteran reporting benefit from this.  He continued to report symptoms of nightmares, intrusive thoughts, anxiety, avoidance, and sleep disturbances.  He continued to describe himself as a workaholic and indicated that his work helped him cope with his PTSD symptoms.  He reported that his business and marriage were doing well and endorsed a strong faith.  He also reported leisure activities such as working outdoors around his home and working on antique cars.  A July 2009 VA Mental Health Outpatient treatment note documents that the Veteran discontinued his psychiatric medications almost a year earlier because he felt that he no longer needed them.  He also stopped participating in group therapy in 2010, because he felt that he had received the maximum benefit from this therapy.  

In December 2011, the Veteran was afforded a new VA examination.  The Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, hypervigilance, difficulty establishing and maintaining work and social relationships, and impaired impulse control.  The Veteran described his marriage as volatile, with periodic physical altercations; however, he also described her as "the love of [his] life."  He described himself as a loner and denied any close friendships or contact with family members.  However, he did report that he smoked marijuana once or twice week with either his mechanic or his brother-in-law.  He reported that most of his free time was spent working on antique cars, walking in the woods around his house, and performing maintenance work on his house.  The Veteran also continued to manage his pest control business on a part-time basis.  

The Veteran was described as cooperative and well-oriented.  The Veteran's mood was euthymic and he spoke in a dramatic fashion.  His affect was frequently inconsistent with content.  His memory, concentration, and attention were intact.  He denied delusions, panic attacks, and suicidal and homicidal ideations.  He reported that when he was angry, he would hear a voice urging him to fight.  His impulse control was characterized as poor, with a reported history of physical altercations with his spouse.  Psychological tests were administered and the results were consistent with PTSD and Axis II pathology.  The results also suggested some tendency to exaggerate psychiatric problems.  The Veteran's responses to the Clinician Administered PTSD Scale (CAPS) were sub-threshold for PTSD.  

The Veteran was diagnosed with PTSD in partial remission and a Personality Disorder, NOS, with Cluster B traits.  The examiner clarified that the Veteran's PTSD causes recurrent nightmares about trauma, feelings of detachment from others, sleep disturbances, and irritability, while his personality disorder causes history of antisocial behavior, a pattern of intense and unstable interpersonal relationships, affect instability, impulsivity, and difficulty controlling anger.  A GAF score of 70 was assigned and the examiner opined that the Veteran's disability would cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Based on all the above evidence, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's service connected PTSD is warranted based on the Veteran's symptoms, including, but not limited to, near constant intrusive thoughts, anxiety, irritability, and sleep disturbances; however, a disability rating in excess of 50 percent is not warranted for any period on appeal. 

The Veteran has consistently reported symptoms such as intrusive thoughts and dreams of combat experiences, avoidance, hypervigilance, sleep disturbances, anxiety, irritability, and depressed mood.  However, the effect of these symptoms on the Veteran's occupational and social functioning appears to be mild to moderate at best. 

Despite his mental health problems, the Veteran has reported having a more than thirty year relationship with his current spouse.  Furthermore, although the Veteran denied having close friends or contact with family, he reported meeting regularly with his mechanic and his brother-in-law.  The Veteran has also reported engagement in a number of hobbies such as reading, watching movies, spending time outdoors, and working on antique cars.  Thus, it appears that the Veteran is at least minimally socially engaged and has at least one close personal relationship that provides him with support.  Additionally, the Veteran has successfully owned and operated his own pest control business for decades.  

The VA examiners, as well as the Veteran's mental health treatment providers, have found the Veteran's insight and judgment to be intact, with no evidence of any thought disorder or impaired memory.  The Veteran has consistently been described as well oriented.  He has been able to communicate coherently and logically with medical professionals, as well as VA employees.  There is no evidence of mania or psychosis.  He has also denied suicidal or homicidal ideations or panic attacks.  

The Board notes that the symptoms and level of impairment described by the General Formula for Rating Mental Disorders for a disability that is 70 percent disabling, such as "obsessional rituals that interfere with routine activities"; "speech intermittently illogical, obscure, or irrelevant"; "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively"; "impaired impulse control (such as unprovoked irritability with periods of violence)"; "spatial disorientation"; and "neglect of personal appearance and hygiene" indicate an individual that is severely debilitated by his psychiatric disability.  The preponderance of the evidence is against a finding that the Veteran's PTSD is so disabling.  Indeed, the record reflects that the Veteran has reported that he has been helped by the coping strategies he has learned in therapy.  He has discontinued his psychiatric medications and group therapy and the December 2011 VA examiner indicated that the Veteran's PTSD is in partial remission.  

GAF score throughout the period on appeal have ranged from a low of 55 to a high of 65, indicating a generally mild to moderate disability.  

In conclusion, entitlement to an initial disability rating of 50 percent for service connected PTSD is granted prior to December 20, 2011, but entitlement to a disability rating in excess of 50 percent is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Hearing Loss

The Veteran was originally granted service connection for bilateral hearing loss in an August 2007 RO decision and assigned an initial non-compensable disability rating, effective October 31, 2006.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from May 2007 and December 2011.  

The May 2007 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 45, 60, and 60 decibels, respectively, for an average over the four frequencies of interest of 48.75 decibels.  Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 30, 65, 65, and 60 decibels, respectively, for an average over the four frequencies of interest of 55 decibels.  Speech audiometry test results revealed speech recognition ability of 100% in the right ear and 96% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the September May 2007 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Additional VA testing was performed in December 2011.  The December 2011 examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 55, 65, and 70 decibels, respectively, for an average over the four frequencies of interest of 55 decibels.  Puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 65, 70, and 65 decibels, respectively, for an average over the four frequencies of interest of 58 decibels.  Speech audiometry test results revealed speech recognition ability of 88% in the right ear and 84% in the left ear.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the March 2009 measurements results in assignment of Roman Numeral III to the left ear and Roman Numeral II to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column III.

The May 2007 and December 2011audiological test results do not provide for assigning a compensable disability rating for the Veteran's bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the December 2011 VA examiner noted that the Veteran would likely have difficulty hearing in situations with background noise.  

Based on all the above evidence, the Board finds that entitlement to an initial compensable disability rating for the Veteran's service connected bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Extraschedular Evaluations

Finally, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As previously noted, the latest VA examination is adequate under Martinak because it noted the functional effects of the Veteran's hearing loss.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not complained of any exceptional or unusual features of his hearing disability.  His hearing impairment is not shown to have impacted him in any exceptional or unusual way.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  As a result, further inquiry into extraschedular consideration is moot.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
ORDER

Entitlement to an initial rating of 50 percent for service-connected PTSD prior to December 20, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for the entire appeal period for service-connected PTSD is denied.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


